             Case 1:20-cv-00784-JDB Document 60 Filed 07/09/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF COLUMBIA


INOVA HEALTH CARE SERVICES,              *
FOR INOVA FAIRFAX HOSPITAL AND
ITS DEPARTMENT, LIFE WITH CANCER, et al.,*

                             Plaintiffs,                *      Case No: 1:20-cv-00784 (JDB)

v.                                                      *

OMNI SHOREHAM CORPORATION, et al.,                      *

                             Defendants.                *

*        *         *         *       *      *    *      *      *      *        *   *     *     *


                                           NOTICE OF DISMISSAL


         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiffs hereby dismiss with prejudice all

claims alleged against Defendant The Embassy of Lebanon in Plaintiffs’ First Amended

Complaint, which claims against The Embassy of Lebanon are contained in Counts III and IV of

Plaintiffs’ First Amended Complaint, and Plaintiffs hereby dismiss The Embassy of Lebanon as a

party-defendant in this action.

Dated: July 9, 2021                                  Respectfully submitted,

                                                            /s/ Christopher W. Mahoney
                                                     Christopher W. Mahoney, Esquire
                                                     Shapiro, Lifschitz & Schram, P.C.
                                                     1742 N Street, NW
                                                     Washington, DC 20036
                                                     Mahoney@slslaw.com
                                                     Counsel for Plaintiffs




{1465 / 01 / 00965367.DOCX v1}
            Case 1:20-cv-00784-JDB Document 60 Filed 07/09/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 9th day of July 2021, the foregoing document was electronically

filed with the Clerk of Court using the CM/ECF system, which will then send a notification of

such filing upon all parties of record to this cause by electronic notification (NEF) to the CM/ECF

participating attorneys.

                                                      /s/ Christopher W. Mahoney
                                                      Christopher W. Mahoney




{1465 / 01 / 00965367.DOCX v1}                    2
